Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Leslie on 02/12/2021.

The application has been amended as follows: 
Please cancel claim 30.
Please replace claim 1 with the following replacement claim:
1.	(Currently Amended) A formulation for controlling arthropods, wherein the formulation is provided by fully or partially saponifying a mixture comprising, by weight based on total weight of the mixture:
to 10% fatty acid, wherein the fatty acid in the mixture consists of one or both of capric acid and caprylic acid 
1.5% to 7.0% geraniol; and 
0.5% to 4.0% peppermint oil;

wherein the formulation comprises fatty acid salts, and the fatty acid salts 

Please replace claim 8 with the following replacement claim:
8.	(Currently Amended) A formulation for controlling arthropods, the formulation provided by fully or partially saponifying a mixture comprising, in weight percentages based on total mixture weight:
to 10% fatty acid, wherein fatty acid in the mixture consists of one or both of capric acid and caprylic acid;
1.5% to 6.0% geraniol; and
[[up]] 0.5% to 4.0% peppermint oil;

wherein the formulation comprises fatty acid salts, and the fatty acid salts in the formulation consist of one or both of capric acid salt and caprylic acid salt.

Please replace claim 22 with the following replacement claim:
22.	(Currently Amended) A formulation for controlling arthropods, wherein the formulation is a partially saponified mixture, the mixture comprising, based on total mixture weight before saponification:
to 10% fatty acid, wherein fatty acid in the mixture consists of one or both of capric acid and caprylic acid;
1.5% to 7.0% geraniol; and 
0.5% to 4.0% peppermint oil; 

wherein the formulation comprises fatty acid salts, and the fatty acid salts in the formulation consist of one or both of capric acid salt and caprylic acid salt.

 Please replace claim 29 with the following replacement claim:
29.	(Currently Amended) A method for making a formulation for controlling arthropods, the method comprising:
providing a mixture comprising, by weight based on total weight of the mixture, 
to 10% fatty acid, wherein fatty acid in the mixture consists of one or both of capric acid and caprylic acid,
1.5% to 7.0% geraniol, and 
0.5% to 4.0% peppermint oil[[,]] 

at least partially saponifying the mixture;
wherein the formulation comprises fatty acid salts, and the fatty acid salts in the formulation consist of one or both of capric acid salt and caprylic acid salt.
Election/Restrictions
Claims 1-2, 4-15, 17-23, 25-29, 31-40 and 42-44 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 45-52, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/29/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-2, 4-15, 17-23, 25-29, 31-40 and 42-52 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a composition that comprises partially or fully saponified fatty acid that consists of one or both of capric acid or caprylic acid, fatty acid salts that consists of one or both of capric acid salt or caprylic acid salt as well as peppermint oil and geraniol oil, all in the claimed percentages.  Furthermore the arguments presented in the response dated 09/23/2020, on pages 11-14 were found persuasive.  Thus, claims 1-2, 4-15, 17-23, 25-29, 31-40 and 42-52 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699